     Case 18-80351         Doc 29      Filed 02/21/19 Entered 02/21/19 09:53:55                 Desc Main
                                         Document     Page 1 of 6

                               UNITED STATES BANKRUPTCY COURT
                                NORTHERN DISTRICT OF ILLINOIS
                                      WESTERN DIVISION

       In re: BLAKE, SHERI L.                                         §    Case No. 18-80351-TML
                                                                      §
                                                                      §
   Debtor(s)                                                          §
         CHAPTER 7 TRUSTEE'S FINAL ACCOUNT AND DISTRIBUTION
  REPORT CERTIFICATION THAT THE ESTATE HAS BEEN FULLY ADMINISTERED
                 AND APPLICATION TO BE DISCHARGED (TDR)

         STEPHEN G. BALSLEY, chapter 7 trustee, submits this Final Account,
Certification that the Estate has been Fully Administered and Application to be Discharged.

         1) All funds on hand have been distributed in accordance with the Trustee's Final Report
and, if applicable, any order of the Court modifying the Final Report. The case is fully
administered and all assets and funds which have come under the trustee's control in this case
have been properly accounted for as provided by law. The trustee hereby requests to be
discharged from further duties as a trustee.

        2) A summary of assets abandoned, assets exempt, total distributions to claimants, claims
discharged without payment, and expenses of administration is provided below:


 Assets Abandoned: $97,400.00                           Assets Exempt: $9,500.00
 (without deducting any secured claims)
 Total Distribution to Claimants:$5,825.96             Claims Discharged
                                                       Without Payment: $24,778.86

 Total Expenses of Administration:$3,095.37


         3) Total gross receipts of $     8,921.33       (see Exhibit 1 ), minus funds paid to the debtor
 and third parties of $       0.00    (see Exhibit 2  ), yielded net receipts of $8,921.33
from the liquidation of the property of the estate, which was distributed as follows:




UST Form 101-7-TDR (10/1/2010)
     Case 18-80351           Doc 29       Filed 02/21/19 Entered 02/21/19 09:53:55                      Desc Main
                                            Document     Page 2 of 6


                                        CLAIMS              CLAIMS             CLAIMS             CLAIMS
                                      SCHEDULED            ASSERTED           ALLOWED              PAID


 SECURED CLAIMS
 (from Exhibit 3)                          $88,000.00             $0.00               $0.00             $0.00

 PRIORITY CLAIMS:
    CHAPTER 7 ADMIN. FEES
    AND CHARGES
    (from Exhibit 4 )                            0.00           3,095.37          3,095.37           3,095.37

   PRIOR CHAPTER
   ADMIN. FEES AND
   CHARGES (fromExhibit 5 )                      0.00               0.00               0.00                 0.00
   PRIORITY UNSECURED
   CLAIMS (from Exhibit 6 )                      0.00               0.00               0.00                 0.00
 GENERAL UNSECURED
 CLAIMS (fromExhibit 7)                     29,630.00          11,304.82          11,304.82          5,825.96

                                          $117,630.00         $14,400.19         $14,400.19         $8,921.33
 TOTAL DISBURSEMENTS

          4) This case was originally filed under Chapter 7 on February 23, 2018.
  The case was pending for 10 months.

          5) All estate bank statements, deposit slips, and canceled checks have been submitted to
  the United States Trustee.

           6) An individual estate property record and report showing the final accounting of the
  assets of the estate is attached as Exhibit 8 . The cash receipts and disbursements records for
  each estate bank account, showing the final accounting of the receipts and disbursements of
  estate funds is attached as Exhibit 9 .

          Pursuant to Fed R Bank P 5009, I hereby certify, under penalty of perjury, that the
  foregoing report is true and correct.

  Dated: 01/10/2019                 By: /s/STEPHEN G. BALSLEY
                                        Trustee


  STATEMENT: This Uniform Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
  Act exemption 5 C.F.R. §1320.4(a)(2) applies.




UST Form 101-7-TDR (10/1/2010)
                    Case 18-80351             Doc 29        Filed 02/21/19 Entered 02/21/19 09:53:55                           Desc Main
                                                              Document     Page 3 of 6



                                                                 EXHIBITS TO
                                                               FINAL ACCOUNT



EXHIBIT 1 GROSS RECEIPTS

                                                                                           UNIFORM                                 $ AMOUNT
              DESCRIPTION
                                                                                          TRAN. CODE 1                             RECEIVED
     Savings: State Bank of Pearl City                                                    1129-000                                    550.00

     Estate of Arlene Blake                                                               1249-000                                   8,371.33


    TOTAL GROSS RECEIPTS                                                                                                            $8,921.33

1
    The Uniform Transaction Code is an accounting code assigned by the trustee for statistical reporting purposes.


EXHIBIT 2 FUNDS PAID TO DEBTOR & THIRD PARTIES

                                                                                           UNIFORM                                 $ AMOUNT
        PAYEE                                      DESCRIPTION
                                                                                          TRAN. CODE                                  PAID
                                                                  None

    TOTAL FUNDS PAID TO DEBTOR AND THIRD                                                                                               $0.00
    PARTIES

EXHIBIT 3 SECURED CLAIMS


                                                      UNIFORM          CLAIMS
       CLAIM                                                          SCHEDULED               CLAIMS                  CLAIMS           CLAIMS
        NO.               CLAIMANT                     TRAN.           (from Form            ASSERTED                ALLOWED            PAID
                                                       CODE                6D)
 NOTFILED         Wells Fargo Auto Finance             4110-000                6,000.00           N/A                    N/A                     0.00

 NOTFILED         United Community Bank                4110-000              82,000.00            N/A                    N/A                     0.00


    TOTAL SECURED CLAIMS                                                    $88,000.00                  $0.00             $0.00                 $0.00



EXHIBIT 4 CHAPTER 7 ADMINISTRATIVE FEES and CHARGES


                                                      UNIFORM
        PAYEE                                                          CLAIMS                 CLAIMS                  CLAIMS           CLAIMS
                                                       TRAN.
                                                                      SCHEDULED              ASSERTED                ALLOWED            PAID
                                                       CODE
 Trustee Compensation - STEPHEN G. BALSLEY                  2100-000            N/A                  1,642.13           1,642.13           1,642.13

 Other - Barrick, Switzer, Long, Balsley &                  3210-000            N/A                  1,430.00           1,430.00           1,430.00
 Van Evera
 Other - Rabobank, N.A.                                     2600-000            N/A                     10.00             10.00                 10.00




UST Form 101-7-TDR (10/1/2010)
             Case 18-80351       Doc 29     Filed 02/21/19 Entered 02/21/19 09:53:55                      Desc Main
                                              Document     Page 4 of 6
 Other - Rabobank, N.A.                     2600-000             N/A                   13.24         13.24             13.24

 TOTAL CHAPTER 7 ADMIN. FEES                               N/A                   $3,095.37       $3,095.37       $3,095.37
 AND CHARGES


EXHIBIT 5 PRIOR CHAPTER ADMINISTRATIVE FEES and CHARGES


                                       UNIFORM
    PAYEE                                              CLAIMS               CLAIMS              CLAIMS         CLAIMS
                                        TRAN.
                                                      SCHEDULED            ASSERTED            ALLOWED          PAID
                                        CODE
                                                    None

 TOTAL PRIOR CHAPTER ADMIN.                                N/A                        $0.00         $0.00              $0.00
 FEES AND CHARGES


EXHIBIT 6 PRIORITY UNSECURED CLAIMS


                                       UNIFORM         CLAIMS               CLAIMS
   CLAIM                                              SCHEDULED            ASSERTED             CLAIMS         CLAIMS
    NO.           CLAIMANT              TRAN.          (from Form         (from Proofs of      ALLOWED          PAID
                                        CODE               6E)                 Claim)
                                                    None

 TOTAL PRIORITY UNSECURED                                        $0.00                $0.00         $0.00              $0.00
 CLAIMS


EXHIBIT 7 GENERAL UNSECURED CLAIMS


                                       UNIFORM         CLAIMS               CLAIMS
   CLAIM                                              SCHEDULED            ASSERTED             CLAIMS         CLAIMS
    NO.           CLAIMANT              TRAN.          (from Form         (from Proofs of      ALLOWED          PAID
                                        CODE               6F)                 Claim)
      1     Quantum3 Group LLC as agent 7100-000                 120.00               146.60        146.60             75.56
            for
      2     Discover Bank               7100-000             7,500.00              7,295.97       7,295.97        3,759.99

      3     Capital One Bank (USA), N.A. 7100-000                300.00               399.55        399.55            205.91

      4     PYOD, LLC its successors and 7100-000            1,500.00              2,587.27       2,587.27        1,333.35
            assigns as assignee
      5     PYOD, LLC its successors and 7100-000                910.00               875.43        875.43            451.15
            assigns as
 NOTFILED   Freeport Health Network      7100-000                150.00         N/A                 N/A                 0.00

 NOTFILED   Marcus by Goldman Sachs     7100-000             9,500.00           N/A                 N/A                 0.00

 NOTFILED   Lending Club                7100-000             3,600.00           N/A                 N/A                 0.00

 NOTFILED   CGH Medical Center          7100-000                 250.00         N/A                 N/A                 0.00

 NOTFILED   Barclay Bank                7100-000             5,800.00           N/A                 N/A                 0.00

 TOTAL GENERAL UNSECURED                                   $29,630.00           $11,304.82      $11,304.82       $5,825.96
 CLAIMS




UST Form 101-7-TDR (10/1/2010)
                      Case 18-80351                    Doc 29           Filed 02/21/19 Entered 02/21/19 09:53:55                                         Desc Main
                                                                          Document     Page 5 of 6
                                                                                                                                                                              Exhibit 8


                                                                                   Form 1                                                                                   Page: 1

                                              Individual Estate Property Record and Report
                                                               Asset Cases
Case Number: 18-80351-TML                                                                  Trustee:        (330410)     STEPHEN G. BALSLEY
Case Name:         BLAKE, SHERI L.                                                         Filed (f) or Converted (c): 02/23/18 (f)
                                                                                           §341(a) Meeting Date:        04/03/18
Period Ending: 01/10/19                                                                    Claims Bar Date:             09/05/18

                                1                                         2                           3                       4                    5                    6

                     Asset Description                                Petition/              Estimated Net Value         Property             Sale/Funds           Asset Fully
          (Scheduled And Unscheduled (u) Property)                  Unscheduled         (Value Determined By Trustee,   Abandoned             Received by       Administered (FA)/
                                                                       Values              Less Liens, Exemptions,      OA=§554(a)             the Estate        Gross Value of
Ref. #                                                                                         and Other Costs)                                                 Remaining Assets

 1        10998 W. Loran Rd, Pearl City, IL                              87,000.00                            0.00                                       0.00                     FA

 2        2011 Ford Escape                                                6,000.00                            0.00                                       0.00                     FA

 3        Furniture, furnishings, appliances                              2,500.00                            0.00                                       0.00                     FA

 4        TVs, computer, printer, small electornic items                       250.00                         0.00                                       0.00                     FA

 5        Misc. household implements and tools                                 150.00                         0.00                                       0.00                     FA

 6        Books, pictures, dvds, music cds                                     250.00                         0.00                                       0.00                     FA

 7        Misc. recreational items                                             150.00                         0.00                                       0.00                     FA

 8        Debtor's clothing                                                    500.00                         0.00                                       0.00                     FA

 9        Rings, watches and misc. other items                                 250.00                         0.00                                       0.00                     FA

10        Cash                                                                 100.00                         0.00                                       0.00                     FA

11        Savings: State Bank of Pearl City                               1,400.00                         550.00                                      550.00                     FA

12        Teacher Retirement Account                                      Unknown                             0.00                                       0.00                     FA

13        Term Life Policy                                                       0.00                         0.00                                       0.00                     FA

14        Misc. lawn care equipment and tools                                  250.00                         0.00                                       0.00                     FA

15        Estate of Arlene Blake (u)                                      8,500.00                        8,500.00                                  8,371.33                      FA

 15      Assets      Totals (Excluding unknown values)                 $107,300.00                     $9,050.00                                   $8,921.33                   $0.00



      Major Activities Affecting Case Closing:

      Initial Projected Date Of Final Report (TFR):        September 6, 2018                 Current Projected Date Of Final Report (TFR):       September 6, 2018 (Actual)




                                                                                                                                             Printed: 01/10/2019 12:07 PM     V.14.14
                        Case 18-80351                   Doc 29        Filed 02/21/19 Entered 02/21/19 09:53:55                                                 Desc Main
                                                                        Document     Page 6 of 6
                                                                                                                                                                                  Exhibit 9


                                                                                    Form 2                                                                                         Page: 1

                                                    Cash Receipts And Disbursements Record
Case Number:        18-80351-TML                                                                      Trustee:            STEPHEN G. BALSLEY (330410)
Case Name:          BLAKE, SHERI L.                                                                   Bank Name:          Rabobank, N.A.
                                                                                                      Account:            ******1266 - Checking Account
Taxpayer ID #: **-***0010                                                                             Blanket Bond:       $2,827,000.00 (per case limit)
Period Ending: 01/10/19                                                                               Separate Bond: N/A

   1            2                          3                                         4                                                5                    6                  7

 Trans.     {Ref #} /                                                                                                             Receipts         Disbursements    Checking
  Date      Check #         Paid To / Received From                  Description of Transaction                  T-Code              $                   $       Account Balance
07/06/18      {15}       Ward, Murray, Pace & Johnson PC     Inheritance - Arlene Blake Trust Distribution       1249-000              8,371.33                                   8,371.33
07/18/18      {11}       Sheri L. Blake                      Non-exempt bank account funds                       1129-000                 550.00                                  8,921.33
07/31/18                 Rabobank, N.A.                      Bank and Technology Services Fee                    2600-000                                       10.00             8,911.33
08/31/18                 Rabobank, N.A.                      Bank and Technology Services Fee                    2600-000                                       13.24             8,898.09
10/25/18      101        Barrick, Switzer, Long, Balsley &   Dividend paid 100.00% on $1,430.00, Attorney        3210-000                                   1,430.00              7,468.09
                         Van Evera                           for Trustee Fees (Other Firm); Reference:
10/25/18      102        STEPHEN G. BALSLEY                  Dividend paid 100.00% on $1,642.13, Trustee         2100-000                                   1,642.13              5,825.96
                                                             Compensation; Reference:
10/25/18      103        Quantum3 Group LLC as agent for     Dividend paid 51.53% on $146.60; Claim# 1;          7100-000                                       75.56             5,750.40
                                                             Filed: $146.60; Reference:
10/25/18      104        Discover Bank                       Dividend paid 51.53% on $7,295.97; Claim# 2; 7100-000                                          3,759.99              1,990.41
                                                             Filed: $7,295.97; Reference:
10/25/18      105        Capital One Bank (USA), N.A.        Dividend paid 51.53% on $399.55; Claim# 3;          7100-000                                      205.91             1,784.50
                                                             Filed: $399.55; Reference:
10/25/18      106        PYOD, LLC its successors and        Dividend paid 51.53% on $2,587.27; Claim# 4; 7100-000                                          1,333.35               451.15
                         assigns as assignee                 Filed: $2,587.27; Reference:
10/25/18      107        PYOD, LLC its successors and        Dividend paid 51.53% on $875.43; Claim# 5;          7100-000                                      451.15                 0.00
                         assigns as                          Filed: $875.43; Reference:

                                                                                   ACCOUNT TOTALS                                      8,921.33             8,921.33                $0.00
                                                                                            Less: Bank Transfers                            0.00                 0.00
                                                                                   Subtotal                                            8,921.33             8,921.33
                                                                                            Less: Payments to Debtors                                            0.00
                                                                                   NET Receipts / Disbursements                       $8,921.33            $8,921.33



                                                                                                                                        Net              Net                  Account
                                                                                   TOTAL - ALL ACCOUNTS                               Receipts      Disbursements             Balances

                                                                                   Checking # ******1266                               8,921.33             8,921.33                 0.00

                                                                                                                                      $8,921.33            $8,921.33                $0.00




{} Asset reference(s)                                                                                                                          Printed: 01/10/2019 12:07 PM        V.14.14
